Citation Nr: 0125756	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  99-23 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lower back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from April 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  That decision denied reopening of the 
veteran's claim for service connection for a lower back 
disorder stating that new and material evidence had not been 
submitted.

The veteran testified at a hearing held at the RO before a 
Member of the Travel Board in August 2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran's claim for service connection for a lower 
back disorder was denied in a rating decision in December 
1995.  The veteran did not file an appeal within one year of 
notification of the decision.

3.  The evidence received since the December 1995 decision 
bears directly and substantially upon the issue of 
entitlement to service connection for a lower back disorder, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision, which denied service 
connection for a lower back disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  Evidence received since the December 1995 rating decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties, with respect to the 
issue of new and material evidence, have been fulfilled.  The 
veteran was provided with adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the decision, statement of the case (SOC), 
the supplemental statement of the case (SSOC), and the 
letters sent to the veteran informed him of the information 
and evidence needed to reopen the claim and complied with the 
VA's notification requirements.  The RO supplied the veteran 
with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's treatment 
records, and his statements and testimony before a Member of 
the Travel Board at the August 2001 hearing.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to reopen the veteran's claim.  The Board finds 
that the evidence of record provides sufficient information 
to adequately evaluate the veteran's claim to reopen his 
claim for entitlement to service connection for a lower back 
disorder.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran's separation exam, conducted in March 1955, 
indicates that the veteran had mild scoliosis, non-
disqualifying, at the time of discharge.  The exam report 
also notes that the veteran was occasionally bothered by mild 
type scoliosis, which was diagnosed while the veteran was in 
Japan.  No other service medical records are on file.  Notes 
in the claims file indicate the veteran's service medical 
records were likely destroyed in a fire.

The veteran's private treatment records begin in 1977.  A 
November 1977 x-ray report indicates that the veteran had 
scoliosis of the lower thoracic and upper lumbar spine, 
convex to the right.  In addition, the report indicated there 
was some disc space narrowing of the L4-5.  An accompanying 
statement from a physical therapist documents complaints 
registered at that time.

A November 1980 x-ray report noted a loss of normal lordotic 
curvature of the lumbar spine with no significant arthritic 
changes.  A 1980 letter from his physical therapist noted 
that the veteran reported a history of chronic back pain with 
an acute episode some years previous.

In September 1983, the veteran indicated, as documented in a 
treatment record, that his back condition had been 
exacerbated by a fall down some stairs eight weeks prior to 
this visit.  A November 1983 letter from a physician 
indicated that the veteran gave a history of low back 
discomfort going back some nine years to when he got out of a 
car and turned to his left.  X-rays from September 1983 
revealed the presence of a mild lumbar scoliosis, but the 
intervertebral spaces appeared to be quite well preserved.  
The physician recommended a CT scan.  The November 1983 CT 
scan report indicated two round areas of attenuation in the 
sacrum and the iliac bone adjacent to the sacroiliac joint.

A July 1989 letter from a physician indicated that, on exam, 
the veteran had a marked decreased range of motion of his 
back with paravertebral muscle spasm.  A recent CT scan 
showed either a disk bulge or small herniation of to the 
right side at the L5-S1.  The physician diagnosed the veteran 
with primarily low back pain without radicular symptoms.  A 
history of intermittent low back pain over a period of 
several years was reported.

A VA exam was conducted in August 1995.  The veteran gave a 
history to the examiner that included pulling a muscle while 
working with patients in an orthopedic ward in 1952.  The 
doctor on duty gave him a consultation.  He was diagnosed 
with scoliosis and given lower back exercises.  The veteran 
reported that his back problems worsened slowly and only 
really started to be a problem starting eighteen or nineteen 
years prior with more problems occurring in the last year or 
two.  On examination the examiner noted there was a 
straightening of the lumbar lordotic curvature on backward 
extension.  The examiner diagnosed lower back pain secondary 
to injury with mild limitation of motion and degenerative 
disc disease of the lumbar spine.

A 1995 treatment note indicates that the veteran was 
diagnosed with degenerative joint disease of the back.  The 
treating physician indicated that the condition was of 
moderate severity.

In December 1995, the RO denied the veteran's claim for 
service connection for a lower back disorder.  The RO 
reasoned that the veteran's scoliosis was considered a 
congenital or developmental defect, which was unrelated to 
service, and not subject to service connection.  In addition, 
the RO indicated that the veteran's degenerative joint 
disease could not be presumed to have been incurred in 
service because there was no evidence that the degenerative 
joint disease became manifest within one year of release from 
active duty.

Since the December 1995 decision, several pieces of evidence 
have been added to the veteran's claims file.  A VA 
examination was conducted in May 1996.  At the exam the 
veteran reported that after the initial injury in Japan he 
experienced an acute exacerbation with twisting getting out 
of the car in the 1970s.  Otherwise, his symptoms had been 
gradually coming on.  He was diagnosed with severe L5-S1 
degenerative disc disease with some signs of early stenosis.

The veteran's treating physician submitted a note dated 
December 1996.  He indicated that the veteran suffered from 
low back pain with radiculitis in to the legs at times.  He 
stated that the patient had a well documented history of back 
problems going back twenty years and his condition has 
steadily worsened over the years.  The physician noted that 
there is no treatment other than symptomatic and the 
veteran's condition is certainly permanent.

The veteran testified before a Member of the Travel Board in 
August 2001.  He stated that he injured his back while in 
service and was subsequently diagnosed with mild type 
scoliosis, nondisqualifying.  He noted that he has had 
problems with his back ever since.  In addition, the veteran 
indicated that he had no back problems prior to going into 
service.

Duplicate copies of previously submitted records have also 
been submitted since the December 1995 final decision.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in January 
1978.  In Evans, the United States Court of Appeals for 
Veterans Claims (the Court) indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Id. At 284.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has provided evidence since 
the previous RO decisions that is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a lower back disorder.  See 
38 C.F.R. § 3.156(a).

At the time of the December 1995 rating decision, the RO 
considered the report of a 1995 VA medical examination and 
private treatment records dating from 1977.  The rating 
decision stated that the evidence submitted indicated that 
the veteran's scoliosis diagnosis was considered a congenital 
or developmental condition and not subject to service 
condition.  In addition, it was reasoned that the veteran's 
degenerative joint disease had not manifested itself to a 
compensable degree within one year of the veteran's release 
from service and could not be presumed to have been incurred 
in service.

Since December 1995, a new VA examination was conducted in 
1996, additional private treatment records were submitted and 
the veteran testified before a Member of the Travel Board.

The VA examination and a private medical statement, also 
dated 1996, have been considered in conjunction with the 
veteran's testimony at a hearing before a Member of the 
Travel Board in August 2001.  The veteran testified at a 
hearing that he had not had problems with his back prior to 
service.  In addition, he testified as to the nature of the 
injury he sustained while he was in service.  The Board finds 
the veteran's testimony credible. In the present case, the 
veteran's only service medical record available is his 
separation exam.  The rest of his service medical records 
were reportedly lost in a fire.  In situations where the 
veteran's service medical records are lost or destroyed the 
Board's obligation to consider carefully the benefit-of-the-
doubt and to explain its findings and conclusions is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The veteran's testimony gives details of his reported service 
injury not previously in the record.  The veteran identified 
the physicians who reportedly treated him for his back injury 
while in service.  In addition, the veteran stated that he 
had not experienced back problems prior to service.  The 
veteran's testimony cannot be ignored simply because he is an 
interested party.  See Hastlestad v. Derwinski, 1 Vet. App. 
164, 170-171 (1991) (Board cannot treat a veteran's sworn 
testimony only as a part of his contentions).  See also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board 
concludes that the evidence presented by the veteran during 
his testimony is not cumulative of evidence previously in the 
record and it directly bears on the issue in this claim.  
This testimony, when considered in conjunction with the other 
evidence submitted since 1995, sheds light on the question of 
whether there was an element of disability involving the back 
that was present during service, other than a noted condition 
of scoliosis, which in fairness warrants reopening the claim 
to obtain additional development and consideration of the 
matter at hand.

Accordingly, for the reasons explained above, the Board has 
determined that since the last denial in December 1995, the 
veteran has submitted new and material evidence to reopen the 
claim for service connection for a lower back disorder, and 
the petition to reopen such a claim is granted.

ORDER

The veteran's claim for service connection for a lower back 
disorder is reopened.


REMAND

Under the VCAA, the VA has a duty to assist the veteran with 
the development of his claim.  In the case of the veteran's 
claim for service connection for a lower back disorder that 
duty has not been met.  It is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  However, in an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.

In this instance the RO's duties to the veteran are 
heightened.  In a case where service medical records are 
presumed destroyed the VA's obligation to assist and consider 
carefully the benefit of the doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran's VA examination in 1996 was silent as to a 
possible nexus between the veteran's current lower back 
disorder and service.  Given that the examination report does 
not contain enough information to make a decision on certain 
specific matters of particular pertinence to the veteran's 
claim, a new exam is requested.  See 38 C.F.R. § 4.2 (2000).

Accordingly, this claim is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA orthopedic examination.  At that time, 
the examiner is requested to review the 
claims file and examine the veteran to 
the extent necessary to render an opinion 
regarding the matter of whether it is as 
likely as not that there was present 
during service an element of back 
disability that was acquired, or 
noncongenital in nature.  Stated 
otherwise, is there a reasonable basis 
for finding that there were chronic 
problems with the veterans back during 
service such as would constitute a 
disability other than scoliosis.  The 
examiner is requested to specify the 
reasoning in support of his or her 
opinion.

2.  The veteran must be notified that 
under 38 C.F.R. § 3.655(b) his failure to 
report for an exam will result in his 
claim being denied.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


